Citation Nr: 1454974	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for residuals of polycystic ovarian disease. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The RO in Montgomery, Alabama, currently has original jurisdiction over the Veteran's claims. 

The Veteran testified at a hearing conducted by the undersigned in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

During the August 2014 hearing, the Veteran raised the issues of entitlement to service connection for type II diabetes mellitus as secondary to polycystic ovarian disease, and service connection for a hormone imbalance as secondary to polycystic ovarian disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for residuals of polycystic ovarian disease and an increased rating for degenerative disc disease of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

At the August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of entitlement to service connection for a dental condition. 


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal for the issue of entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during her August 2014 hearing, the Veteran indicated that she wanted to withdraw her appeal for the issue of entitlement to service connection for a dental condition.  See Board Hearing Tr. at 2.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a dental condition is dismissed.
REMAND

The Veteran is seeking service connection for residuals of polycystic ovarian disease and an increased rating for degenerative joint disease of the thoracolumbar spine.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Examinations 

Treatment records from Landstuhl Regional Medical Center reveal that the Veteran was diagnosed with polycystic ovary disease while on active duty and two days after her separation from service.  See treatment records from April and May 2006.  The Board notes, however, that the Veteran was afforded a VA examination shortly after she filed her claim and a current disability was not identified.  Instead, the January 2007 VA examination report notes that a transabdominal ultrasound was normal and the VA examiner stated that the Veteran was "reportedly diagnosed" with polycystic ovarian disease in December 2005. 

Upon review, it is unclear whether the Veteran had polycystic ovary disease during the appeal period and an additional examination is required.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)

With respect to her thoracolumbar spine disability, during the August 2014 hearing, the Veteran described symptoms that were more severe than those reported during her most recent May 2011 VA examination.  For example, the Veteran testified that she now experiences pain that radiates into both of her legs.  See Board Hearing Tr. at 15.  Since the most recent VA examination does not reflect the current severity of the Veteran's spine disability, she should be afforded another examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

II.  Treatment Records

The January 2007 VA examiner noted that the Veteran was being followed by a private gynecologist from Flowers Hospital in Dothan, Alabama, and a primary care physician at Fort Rucker.  On remand, the Veteran should be asked to submit these records or authorize VA to obtain them on her behalf. 

The Veteran also testified that she was receiving ongoing VA treatment for her thoracolumbar spine disability.  See Board Hearing Tr. at 10.  On remand, the Veteran's VA treatment records should be obtained and associated with her claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have her identify the names and addresses of all health care providers who have treated her for the issues on appeal.  

The Board is particularly interested in records of private treatment that the Veteran may have received at Flowers Hospital in Dothan, Alabama, and at Fort Rucker, Alabama. The Veteran's relevant VA treatment records should also be obtained. 

All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.  The Veteran should also be notified that she may submit evidence or treatment records to support her claim.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of her polycystic ovarian disease.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to provide an opinion as to whether the Veteran currently has, or ever had polycystic ovarian disease, or a residual thereof, on or after November 2006.  

If the examiner determines that the Veteran has had polycystic ovarian disease, or a residual thereof, during the appeal period, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected degenerative joint disease of the thoracolumbar spine.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


